Blandford, Justice.
[Jeff. Thweatt was indicted for kidnapping. On the trial, the evidence for the state was, in brief, as follows: Defendant persuaded the daughter of Josh. Thomas, colored, to leave Talbot county and go to Upson county with him. The inducement offered was that he would give her plenty of clothes and treat her well. He was a married man, she a girl of fifteen to seventeen years of age. At first, she objected, but on his persuasion went with him, *822' leaving his wife behind. ■ Tier father did not consent, and he and another pursued and brought them back.
The evidence for the defence tended to show that, on the committing trial, the girl swore that she was to blame; that defendant told her not to leave home; but she insisted, and he let her go. On this subject, the evidence was conflicting.
The jury found the defendant guilty. lie moved for a new trial, on the ground, among others, that the court charged that “It does not make any difference whether 'the child consents or not; the consent which is spoken oí ■ in this section of the Code means the consent of the parent or guardian, and not the consent of the child.” The motion was overruled, and defendant excepted.1